Citation Nr: 1748230	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected asthma with chronic bronchitis. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from November 1990 to April 1991, to include service in Southwest Asia theater of operations during the Persian Gulf War.  The Veteran also served in the North Carolina Army National Guard from August 1986 to July 2001, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, granted service connection for asthma, assigning an initial disability rating of 30 percent.  The Veteran timely appealed the initial rating assigned.

In May 2016, the Veteran filed a formal claim for a total disability rating based on individual unemployability (TDIU). 

In June 2016, the Veteran testified before the undersigned in a videoconference hearing; a transcript of the hearing is of record. 

In August 2016, the Board granted service connection for chronic bronchitis, fibromyalgia, and gastroesophageal reflux disease (GERD) and remanded the remaining claims for further development.  

In August 2017, the RO granted a TDIU effective January 4, 2014, the day after the Veteran stopped working. This action resolved the claim for entitlement to a TDIU previously on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

FINDING OF FACT

The preponderance of the evidence shows that the Veteran's forced expiratory volume (FEV-1)/forced vital capacity (FVC) measurement was not 55 percent or less of predicted value and the Veteran's respiratory disability was not treated with three or more intermittent courses of systemic corticosteroids or immunosuppressive medications in a twelve month period, did not result in at least monthly visits to a physician for required care of exacerbations, or more than one asthma attack with respiratory failure.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for the Veteran's service-connected asthma with chronic bronchitis have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his June 2012 notice of disagreement, the Veteran explained that on the day of his January 2012 VA examination, he had taken his medication prior to the breathing test.  As such, he contended that the VA examination did not accurately reflect the severity of his asthma.  Thus, the claim was remanded in August 2016 in order to provide the Veteran the opportunity to undergo an additional VA examination.  The Veteran underwent a VA examination for his respiratory disability in April 2017.  

As noted above, the claim was remanded in August 2016 for an adequate VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected asthma with chronic bronchitis is evaluated at 30 percent disabling under 38 C.F.R. § 4.97, DC 6602.

Under Diagnostic Code 6602, a 30 percent evaluation is warranted for bronchial asthma for the following: forced expiratory volume (FEV-1) of 56 to 70 percent predicted, or; FEV-1/ forced vital capacity (FVC) of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 38 C.F.R. § 4.97, DC 6602.

38 C.F.R. § 4.96 (d), titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions. PFTs are required to rate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, rating should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, rating should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for rating purposes with some exceptions.  When rating based on PFTs, post- bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately indicates the level of disability should be used for rating, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable rating based on a decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. § 4.96 (d).

In January 2012, the Veteran underwent a VA examination.  The Veteran reported that he was having difficulty breathing and was previously diagnosed with pneumonia and was hospitalized for one night.  He further reported that he required the use of inhalers.  The examiner noted a history of productive cough, wheezing, non-anginal chest pain, and asthma.  His productive cough was noted as clear and his wheezing frequency was noted as three to eight times per week.  The Veteran noted that the non-anginal chest pain occurred at rest and not on exertion.  He also reported intermittent left lower chest pains, which the examiner noted was not due to respiratory symptoms.  PFT findings revealed a suspected mild obstructive air trapping at baseline.  The examiner noted that the FVC improved after bronchodilator.  Post-bronchodilator spirometry was noted as normal.  PFTs showed FVC of 78 percent predicated; FEV-1 of 78 percent predicated; and FEV-1/FVC of 86 percent pre-bronchodilator.  Post-bronchodilator, the Veteran had a FVC of 87 percent; FEV-1 of 83 percent; and FEV-1/FVC of 79 percent.  

In a June 2012 statement, the Veteran reported that on the day of his January 2012 VA examination, he had taken his medications of Advair, Albuterol, and Singulair and did not feel the testing provided an accurate reading due to his medications.  

During his June 2016 hearing, the Veteran testified that he was short of breath all of the time, he had wheezing and coughing, he had difficulty breathing, and had asthma attacks two to three times a week.  He further reported the use of an inhaler "a lot."

In a September 2016 statement from the Veteran's wife, she reported that he underwent breathing treatments on numerous occasions.  She also reported an incident where the Veteran was admitted to the hospital for four days with oxygen "24/7" and breathing treatment every four hours.  

In March 2017, the Veteran underwent PFT testing which revealed FVC of 27 percent; FEV-1 of 24 percent; FEV-1/FVC 89 percent.  The session quality was noted as "D," meaning that the results were not reliable and the Veteran's performance was poor.     

In April 2017, the Veteran underwent an additional VA examination where he was diagnosed with asthma with chronic bronchitis.  At the time of the examination, the Veteran reported that his condition worsened.  The examiner noted that the Veteran did not require the use of oral or parenteral corticosteroid medications.  The examiner noted that the Veteran did not require the use of inhaled medications.  The examiner also noted that the Veteran did not require the use of oral bronchodilators as well as outpatient oxygen therapy.  The Veteran had not had an asthma attack with episodes of respiratory failure in the past 12 months.  The examiner reported that the Veteran did not have any physician visits for required care of exacerbations.  A chest X-ray was done in March 2017 which revealed no active pulmonary disease.  PFT findings revealed FVC of 61 percent predicted; FEV-1 of 57 percent predicted; and FEV-1/FVC of 93 percent pre-bronchodilator.  Post-bronchodilator testing and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) testing was not completed as the examiner reported that it was not indicated for the Veteran's condition.  The examiner further reported that for the established diagnosis of asthma and chronic bronchitis, there was no change in the established diagnoses.  Furthermore, the examiner found that the Veteran's effort on the PFT was poor.  The examiner stated that the PFT done in April 2017 was poor quality due to poor effort.  However, he found that it was still a huge improvement on the FEV-1 from March 2017 (where he found that an even worse effort was given).  He stated that this was not possible under pathological circumstances.  The examiner concluded that due to the poor effort and quality of the two PFT's, a current evaluation/diagnosis could not be established.

For the following reasons, the Board finds that the symptoms of the Veteran's respiratory disability does not more closely approximate the criteria a disability rating in excess of 30 percent.

As an initial matter, the Board notes that the Veteran's asthma with chronic bronchitis is evaluated under DC 6602.  The rating of co-existing service-connected respiratory conditions are covered under 38 C.F.R. § 4.96 (a), as the Veteran's asthma is his predominant disability.  See Urban v. Shulkin, No. 15-3744, 2017 U.S. App. Vet. Claims LEXIS 1312 (2017).  

As noted above, the PFT's from March 2017 and April 2017 were deemed unreliable by the April 2017 VA examiner due to the Veteran's poor effort on the testing.  The Board notes that the claim was remanded in August 2016, in part, to provide the Veteran an opportunity to undergo a VA examination.  The examiner concluded that the Veteran gave poor effort, rendering the results unreliable.  The examiner based this conclusion on his observations of the Veteran as well as a comparison between the March and April 2017 PFTs.  As the examiner explained the reasons for his conclusions based on his observations and an accurate characterization of the evidence of record, his opinion that the Veteran's effort was poor and rendered the results unreliable is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the Veteran disagreed with the examiner's conclusion, the Board finds the examiner's specific, reasoned opinion to be of greater weight than the Veteran's general lay assertions.
 
The January 2012 PFT results did not demonstrate FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids; as required for a disability rating of 60 percent under DC 6602.  Furthermore, the January 2012 and April 2017 VA examination reports reveal that the Veteran's respiratory disability does not require the use of oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The evidence of record also does not show that the Veteran had one or more attack per week that resulted in episodes of respiratory failure.  Although the Veteran reported weekly asthma attacks, they were not shown to have resulted in respiratory failure.  

The Board has considered whether additional staged ratings are appropriate.  The evidence of record shows that the Veteran's respiratory symptoms have not been so severe as to warrant a disability rating in excess of 30 percent at any time during the appeal period.  As such, a staged rating is not warranted.  

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those listed in the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Similarly, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  In addition, entitlement to a TDIU has been granted from January 3, 2014.  The Federal Circuit in Johnson indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  Id. at 1366.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function.  Id.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Id.  As the Veteran has been granted TDIU, he is deemed to have total unemployability and there is no "gap" to fill by § 3.321(b).  Further discussion of an extraschedular rating based on the collective impact of multiple disabilities is therefore not warranted.

For the foregoing reasons, the preponderance of the evidence is against a rating in excess of 30 percent at any time throughout the appeal period.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service-connected asthma with chronic bronchitis is denied.  





____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


